FILED
                                    UNITED STATES DISTRICT COURT                                 JAN 1 6 2013
                                    FOR THE DISTRICT OF COLUMBIA                         Clerk, U.S. District
                                                                                        Courts tor the o·~t . & Bankruptcy
                                                                                                         k   net ot Columbia

      Frank Brett,                                   )
                                                     )
                     Plaintiff,                      )
                                                     )
             v.                                      )
                                                     )
                                                             Civil Action No.        13      {1{$64
      Judge Reggie Walton et al.,                    )
                                                     )
                                                     )
                      Defendants.                    )


                                         MEMORANDUM OPINION

             This matter is before the Court on its initial review of plaintiffs pro se complaint and

      application for leave to proceed informapauperis. Pursuant to 28 U.S.C. § 1915(e), the Court is

      required to dismiss a complaint upon a determination that it, among other grounds, is frivolous.

      28 U.S.C. § 1915(e)(2)(B)(i).

             Plaintiff is a resident of Philadelphia, Pennsylvania, suing U.S. District Judge Reggie B.

      Walton of this Court and a list of other defendants. Plaintiff states that on December 18, 2012,

      "all the logistics and civil rights harassment have been coming from Federal Judge Reggie

      Walton of Washington DC. I would see attorneys Andrea Carter [a named defendant] and 2

      other attorneys follow me into the Washington DC Federal Courthouse. I have the logistics as

      evidence." Compl. at 2. The remainder of the 19-page complaint is simply incomprehensible.

             The complaint presents the very type of fantastic or delusional scenarios warranting

      dismissal ofthe case under§ 1915(e) as frivolous. See Neitzke v. Williams, 490 U.S. 319,325

      (1989); Best v. Kelly, 39 F.3d 328, 330-31 (D.C. Cir. 1994). Furthermore, complaints, such as

      this one, that lack "an arguable basis in law and fact" are, too, subject to dismissal as frivolous.
                                                         I




(N)                                                                                                                        4
Brandon v. District of Columbia Bd. of Parole, 734 F.2d 56, 59 (D.C. Cir. 1984); see Crisafi v.

Holland, 655 F.2d 1305, 1307-08 (D.C. Cir. 1981) ("A court may dismiss as frivolous

complaints reciting bare legal conclusions with no suggestion of supporting facts, or postulating

events and circumstances of a wholly fanciful kind."). A separate Order of dismissal

accompanies this Memorandum Opinion.




Date: January_//__, 2013




                                                2